Citation Nr: 0947389	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-01 249	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Keith Pflepsen, Attorney



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to January 
2005.  He served in Operation Iraqi Freedom and received the 
Army Commendation Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO granted 
service connection for PTSD and a low back disability and 
assigned initial disability ratings of 30 percent and 10 
percent, respectively, effective January 18, 2005.  The RO 
also denied entitlement to service connection for a right 
hand disability.  

In August 2006, the RO issued a statement of the case with 
regard to the initial ratings for PTSD and the low back 
disability, and service connection for the right hand 
disability.  On the same day the RO increased the initial 
disability rating for PTSD to 50 percent, effective January 
18, 2005. 

In November 2006, the Veteran submitted a statement, which 
the RO apparently construed as a substantive appeal with 
regard to the issue of entitlement to a higher initial rating 
for PTSD.  The RO closed the appeals with regard to the other 
issues considered in the statement of the case and has 
certified only the PTSD issue to the Board.

In a March 2006 letter, the Veteran raised the issue of 
entitlement to service connection for a sleep disability.  
Although acknowledged by the RO, this claim has not yet been 
adjudicated and is referred to the agency of original 
jurisdiction (AOJ) for appropriate action.

In December 2007, the RO denied entitlement to a total rating 
for compensation based on individual unemployability (TDIU).  
In a statement submitted to the Board in July 2008, the 
Veteran's representative reported that he was representing 
the Veteran with regard to claims that included entitlement 
to TDIU.  The United States Court of Appeals for Veterans 
Claims (Court) has held that TDIU is an element of all 
appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  As such, the TDIU issue is part of the appeal 
for a higher initial rating for PTSD.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.



REMAND

In a November 2009 letter, the Veteran's representative 
requested a videoconference hearing before a Veterans Law 
Judge (VLJ) at the RO in Atlanta, Georgia.  In the request, 
the representative noted that the Veteran resided in Germany 
and had given permission for the representative to speak on 
his behalf.  The representative is advised of the provision 
of 38 C.F.R. § 20.700(b) (2009), providing that a hearing 
will not normally be scheduled solely for the purpose of 
receiving argument from the representative, although the 
presiding member may grant a motion by a representative to 
appear for that purpose, if good cause is shown.

In any event, the Veteran has a right to a hearing, and if it 
is the representative's intention, to move that the presiding 
member permit the representative to appear alone.  See 
38 C.F.R. § 20.700 (a),(e) (2009).  A remand is therefore 
necessary to schedule a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing before a VLJ at 
the RO in Atlanta, Georgia.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



